ICJ_169_ChagosArchipelago_UNGA_NA_2019-02-25_ADV_01_NA_06_FR.txt.                                                                                 261



      OPINION DISSIDENTE DE Mme LA JUGE DONOGHUE

[Traduction]

  Il existe des raisons décisives pour que la Cour exerce son pouvoir discrétionnaire
de refuser de rendre l’avis consultatif — L’avis consultatif a pour effet de
contourner l’absence de consentement du Royaume-Uni au règlement judiciaire de
son différend avec Maurice en ce qui concerne la souveraineté sur l’archipel des
Chagos.

   1. Je conviens, avec mes collègues, que la Cour est compétente pour
rendre l’avis consultatif sollicité. Je considère également que la Cour a eu
raison de rejeter plusieurs motifs invoqués pour qu’elle exerce son pou-
voir discrétionnaire de refuser de rendre l’avis consultatif (les aﬃrmations
selon lesquelles les faits sont complexes et controversés, que l’avis consul-
tatif n’aiderait pas l’Assemblée générale et qu’un tribunal arbitral a déjà
rendu sa sentence sur certains aspects présents dans la demande). J’es-
time, toutefois, que l’avis consultatif a pour eﬀet de contourner l’absence
de consentement du Royaume-Uni au règlement judiciaire du diﬀérend
bilatéral entre le celui-ci et Maurice en ce qui concerne la question de la
souveraineté sur l’archipel des Chagos, ce qui compromet l’intégrité de la
fonction judiciaire de la Cour. Pour cette raison, je suis d’avis que la Cour
aurait dû exercer son pouvoir discrétionnaire de refuser de rendre l’avis
consultatif.
   2. De nombreux avis consultatifs ont conclu que la Cour pouvait exer-
cer son pouvoir discrétionnaire de refuser de rendre un avis consultatif.
Le pouvoir discrétionnaire « vise à protéger l’intégrité de la fonction judi-
ciaire de la Cour et sa nature en tant qu’organe judiciaire principal de
l’Organisation des Nations Unies » (Conformité au droit international de la
déclaration unilatérale d’indépendance relative au Kosovo, avis consultatif,
C.I.J. Recueil 2010 (II), p. 416, par. 29). Cependant, comme la Cour le
rappelle aujourd’hui, seules des « raisons décisives » peuvent l’amener à
refuser de rendre un avis alors qu’elle est compétente pour le faire (voir le
paragraphe 65 de l’avis consultatif). Il existe des « raisons décisives » de
refuser de donner un avis consultatif si le fait de « répondre [à la demande]
aurait pour eﬀet de tourner le principe selon lequel un Etat n’est pas tenu
de soumettre un diﬀérend au règlement judiciaire s’il n’est pas consen-
tant » (Sahara occidental, avis consultatif, C.I.J. Recueil 1975, p. 25,
par. 33).
   3. Je comprends parfaitement ce qui motive l’avis consultatif rendu
aujourd’hui. Tant les événements qui ont entraîné le détachement de l’ar-
chipel des Chagos que le traitement des Chagossiens nécessitent une déci-
sion de justice solidement fondée. L’Assemblée générale, qui est à l’origine
de la requête, a joué un rôle important dans le développement du droit
relatif à l’autodétermination. Les résolutions qu’elle a prises pendant les

                                                                                 170

              séparation des chagos (op. diss. donoghue)                 262

années 1960 ont souvent traité de la décolonisation, de manière générale
et, plus spéciﬁquement, en référence à Maurice. Je ne m’oppose pas à la
déclaration de la Cour aujourd’hui selon laquelle « [l]es interrogations
soulevées par la demande s’inscrivent dans le cadre plus large de la déco-
lonisation, et notamment du rôle de l’Assemblée générale en la matière,
un cadre dont elles ne peuvent être dissociées » (voir le paragraphe 88 de
l’avis consultatif). Ces circonstances, toutefois, ne modiﬁent en rien ma
conclusion : rendre l’avis a pour eﬀet de contourner l’absence de consen-
tement du Royaume-Uni au règlement judiciaire de son diﬀérend bilaté-
ral avec Maurice. Il existe donc une raison décisive pour que la Cour
refuse de donner son avis.
    4. La Cour a fait le choix aujourd’hui de s’étendre le moins possible
sur la teneur du diﬀérend bilatéral, le refus répété du Royaume-Uni de
consentir à son règlement judiciaire, et la relation entre ce diﬀérend et les
questions présentées dans la demande. Les paragraphes suivants pré-
sentent mon opinion concernant ces points.
    5. Un diﬀérend bilatéral oppose le Royaume-Uni à Maurice concer-
nant la souveraineté sur l’archipel des Chagos. En 2001, Maurice a pro-
posé que les deux Etats portent leur diﬀérend devant la Cour internationale
de justice (voir l’exposé écrit du Royaume-Uni, annexe 62). Le
Royaume-Uni a refusé la proposition (ibid., par. 5.12).
    6. La déclaration de clause facultative du Royaume-Uni en date du
  er
1 janvier 1969 exclut les diﬀérends avec les Etats du Commonwealth,
c’est pourquoi elle ne peut servir de fondement à la compétence de la
Cour dans une aﬀaire contentieuse. En 2004, après que Maurice eut fait
part de son intention de sortir du Commonwealth aﬁn de permettre à la
Cour d’exercer sa compétence, le Royaume-Uni a modiﬁé sa déclaration
de clause facultative pour exclure les diﬀérends avec les Etats qui sont ou
ont été membres du Commonwealth (ibid., par. 5.19 b)). La même année,
le ministre des aﬀaires étrangères mauricien, s’adressant à l’Assemblée
générale des Nations Unies, a aﬃrmé : « Maurice a toujours été favorable
à une stratégie bilatérale pour rétablir l’exercice de notre souveraineté sur
l’archipel des Chagos. » Il a également déclaré : « Nous utiliserons toutes
les voies qui nous sont ouvertes aﬁn d’exercer l’intégrité de nos droits
souverains sur l’archipel des Chagos. » (Assemblée générale des
Nations Unies, Documents officiels, cinquante-neuvième session, 14e séance
plénière, mardi 28 septembre 2004, 15 heures (procès-verbal A/59/PV.14)
[extrait], dossier no 300.)
    7. Le 20 octobre 2011, Maurice a proposé au Royaume-Uni des négo-
ciations au sens de l’article 22 de la convention internationale sur l’élimi-
nation de toutes les formes de discrimination raciale au motif que Maurice
« a[vait] la souveraineté sur l’archipel des Chagos » et qu’elle « ne recon-
na[issai]t pas ce que certains appellent le BIOT (Territoire britannique de
l’océan Indien), que le Royaume-Uni avait prétendument créé en déta-
chant illégalement l’archipel des Chagos de Maurice, avant son indépen-
dance » (voir l’exposé écrit du Royaume-Uni, annexes 70 et 72). (Plus tôt
la même année, la Cour avait jugé que l’article 22 nécessitait, pour établir

                                                                         171

              séparation des chagos (op. diss. donoghue)                 263

sa compétence, la condition préalable d’une négociation ou des procé-
dures expressément prévues par la convention (Application de la conven-
tion internationale sur l’élimination de toutes les formes de discrimination
raciale (Géorgie c. Fédération de Russie), exceptions préliminaires,
arrêt, C.I.J. Recueil 2011 (I), p. 130, par. 148).) Le Royaume-Uni a refusé
la proposition au motif qu’il n’existait aucun diﬀérend au sens de
l’article 22 de la convention internationale sur l’élimination de toutes les
formes de discrimination raciale (voir l’exposé écrit du Royaume-Uni,
annexe 71).
   8. Dans la procédure d’arbitrage qu’elle a entamée en 2011 sous le
régime de l’annexe VII de la convention des Nations Unies sur le droit de
la mer, Maurice attendait du tribunal arbitral qu’il conclue que le
Royaume-Uni n’était pas un « Etat côtier » de l’archipel des Chagos, car
il « ne détient pas la souveraineté » sur cet archipel (Arbitrage concernant
les Chagos, mémoire de Maurice, par. 1.3 i), cité dans l’exposé écrit du
Royaume-Uni, par. 5.19 c), note 231). Comme le Royaume-Uni l’a fait
observer pendant la procédure orale du présent avis consultatif, Maurice
a demandé au tribunal d’appliquer « les règles du droit international géné-
ral applicables en vertu de la convention [sur le droit de la mer], y compris
les principes de jus cogens concernant la décolonisation et le droit à
l’autodétermination » (CR 2018/21, p. 28, par. 8 a) (Wordsworth), citant
Arbitrage concernant les Chagos, mémoire de Maurice, par. 1.6). Le
Royaume-Uni a répondu que le tribunal n’était pas compétent pour juger
des questions de souveraineté. Le tribunal a conclu que « le diﬀérend qui
oppose les parties au sujet de la souveraineté sur l’archipel des Chagos ne
concerne pas l’interprétation ou l’application de la convention » (Arbi-
trage relatif à l’aire marine protégée des Chagos (Maurice c. Royaume-
Uni), PCA no 2011-03, sentence du 18 mars 2015, par. 221) et qu’il ne
disposait de ce fait d’aucune compétence pour trancher ce diﬀérend.
   9. La chronologie des événements que nous venons de présenter prouve
bien qu’il existe un diﬀérend bilatéral à propos de la souveraineté sur
l’archipel des Chagos, que Maurice a cherché à maintes reprises à régler
ce diﬀérend par voie judiciaire ou arbitrale et que le Royaume-Uni a
constamment refusé d’y consentir.
   10. Aﬁn de déterminer si la demande contournerait l’absence de
consentement au règlement judiciaire du conﬂit de souveraineté, il est
nécessaire de comparer l’objet du diﬀérend bilatéral avec les questions
présentées par la demande.
   11. Il n’y a certes aucune référence à la « souveraineté » dans la
demande. Cependant, il ne fait aucun doute, à la lecture des déclarations
de Maurice, que le conﬂit de souveraineté se trouve au cœur de la
demande. Dans son aide-mémoire de mai 2017 concernant le projet de
demande, Maurice a déclaré que la proposition visant à demander un avis
consultatif entrait dans le cadre de « l’achèvement du processus de déco-
lonisation de Maurice aﬁn de lui permettre d’exercer sa pleine souverai-
neté sur l’archipel des Chagos » (voir l’exposé écrit du Royaume-Uni,
annexe 3 : République de Maurice, aide-mémoire, mai 2017).

                                                                         172

              séparation des chagos (op. diss. donoghue)                  264

   12. Dans la présente procédure, Maurice conclut son exposé écrit par
la déclaration suivante :
    « le droit international exige que … le processus de décolonisation de
    Maurice soit achevé immédiatement, y compris par la ﬁn de l’admi-
    nistration de l’archipel des Chagos par le Royaume-Uni de
    Grande-Bretagne et d’Irlande du Nord, aﬁn que Maurice puisse
    exercer sa souveraineté sur la totalité de son territoire » (voir l’exposé
    écrit de Maurice, Conclusions, p. 260).
  13. Dans ses observations écrites, Maurice déclare également :
    « la souveraineté sur l’archipel des Chagos est fondée sur — et sera
    entièrement réglée par — la décision de la Cour sur la question de
    décolonisation. Il n’existe aucun motif pour examiner ou trancher
    séparément une quelconque question de souveraineté territoriale. »
    (Observations écrites de Maurice, par. 2.47.)
   14. Cette position centrale du conﬂit de souveraineté est conﬁrmée par
les observations formulées, dans le cadre de la demande, par d’autres
Etats ainsi que par la Conférence de l’Union africaine. Quand le Congo a
présenté la demande au nom des Etats Membres africains des
Nations Unies, il déclare que celle-ci a été eﬀectuée
    « dans le cadre de l’eﬀort mené par tous les Etats africains, y compris
    Maurice, pour parachever la décolonisation de l’Afrique et permettre
    à un Etat qui est membre de l’Union africaine et de l’ONU d’exercer
    sa pleine souveraineté sur l’archipel des Chagos, conformément au
    droit international et au droit à l’autodétermination » (Organisation
    des Nations Unies, Assemblée générale, Soixante et onzième session,
    88e séance plénière, jeudi 22 juin 2017, 10 heures, doc. A/71/PV.88,
    dossier no 6, p. 5 (Congo). Voir aussi p. 9 (Venezuela, au nom du
    Mouvement des pays non alignés), p. 14 (Inde), p. 15 (Kenya), p. 18
    (Uruguay), p. 19 (El Salvador) et p. 21 (Indonésie)).
  15. Une résolution de 2017 de la Conférence de l’Union africaine
déclare que celle-ci :
    « S’ENGAGE à supporter pleinement la démarche intentée par le
    Gouvernement de la République de Maurice au niveau de l’Assem-
    blée générale des Nations Unies dans le but d’assurer l’achèvement
    de la décolonisation de ce pays et de lui permettre d’exercer eﬀective-
    ment sa souveraineté sur l’archipel des Chagos, y compris Diego Gar-
    cia » (Union africaine, vingt-huitième session, résolution sur l’archipel
    des Chagos, Assembly/AU/Res.1 (XXVIII) (30-31 janvier 2017),
    doc. EX.CL/994 (XXX), exposé écrit de Maurice, annexe 190).

   16. Ces exposés doivent permettre de se faire une opinion sur le sens et
l’objet de la demande. Comme l’a déclaré Maurice à la Cour : « de toute
évidence toute colonisation illégale qui se poursuit va donner lieu à un

                                                                          173

               séparation des chagos (op. diss. donoghue)                   265

conﬂit de souveraineté entre l’Etat dont le territoire est colonisé et la puis-
sance administrante » (voir l’exposé écrit de Maurice, par. 1.38). La ques-
tion de la décolonisation et celle de la souveraineté ne peuvent donc être
dissociées.
   17. La demande diﬀère de façon substantielle de celle concernant le
Sahara occidental, à laquelle la Cour n’a trouvé aucune raison décisive de
refuser de répondre. Dans l’aﬀaire du Sahara occidental, il existait une
controverse juridique entre le Maroc et l’Espagne (avis consultatif, C.I.J.
Recueil 1975, p. 25, par. 34). Cela n’a pas empêché la Cour de faire obser-
ver dans cet avis consultatif que « [l]e problème qui se pose entre le Maroc
et l’Espagne au sujet du Sahara occidental ne concerne pas le statut juri-
dique du territoire à l’heure actuelle mais les droits du Maroc sur ce terri-
toire au moment de la colonisation » (ibid., p. 27, par. 42). La Cour a, par
conséquent, conclu que « [l]e règlement de ce problème sera sans eﬀet sur
les droits que l’Espagne possède actuellement en tant que Puissance admi-
nistrante » (ibid.). La Cour a également estimé que « la requête pour avis
consultatif n’appel[ait] pas de sa part un prononcé sur des droits territo-
riaux existants ni sur la souveraineté sur un territoire » (ibid., p. 28,
par. 43).
   18. En revanche, la présente demande oblige la Cour à examiner la
licéité de la conduite passée du Royaume-Uni et ses conséquences actuelles
pour les droits de cet Etat, et ainsi à se prononcer sur un conﬂit de souve-
raineté. La Cour a répondu de manière exhaustive. Elle déclare que « le
processus de décolonisation de Maurice n’a pas été validement mené à
bien lorsque ce pays a accédé à l’indépendance en 1968 à la suite de la
séparation de l’archipel des Chagos » (voir le paragraphe 183 du présent
avis consultatif, point 3)). Elle constate également que « le maintien de
l’administration de l’archipel des Chagos par le Royaume-Uni constitue
un fait illicite qui engage la responsabilité internationale de cet Etat »,
qu’il « s’agit d’un fait illicite à caractère continu » (ibid., par. 177) et que,
par conséquent, le Royaume-Uni « est tenu, dans les plus brefs délais, de
mettre ﬁn à son administration de l’archipel des Chagos » (ibid., par. 183,
point 4)).
   19. L’avis consultatif de même que la demande évitent de faire réfé-
rence à la souveraineté. Pourtant, les déclarations de la Cour ne peuvent
signiﬁer qu’une seule chose : elle conclut que le Royaume-Uni doit céder
la souveraineté à Maurice. La Cour s’est donc prononcée précisément sur
les questions que Maurice cherchait à régler par voie judiciaire et pour
lesquelles le Royaume-Uni a refusé de donner son consentement.
   20. La Cour a exercé son pouvoir discrétionnaire pour rendre l’avis
consultatif au motif que les questions posées « s’inscriv[ai]ent dans
[un] cadre plus large » (ibid., par. 88). Tout diﬀérend bilatéral qui s’attire
suﬃsamment de soutien au sein de l’Assemblée générale pour pousser cet
organe à demander un avis consultatif peut certainement être caractérisé
comme s’inscrivant « dans un cadre plus large » ; sinon, l’Assemblée
générale ne procéderait pas à un vote aﬁn de le soumettre à l’avis de la
Cour.

                                                                             174

              séparation des chagos (op. diss. donoghue)                 266

   21. Aujourd’hui, la Cour rappelle à nouveau qu’il y aurait des « raisons
décisives » de refuser de donner un avis consultatif si le fait de « répondre
[à la demande] aurait pour eﬀet de tourner le principe selon lequel un Etat
n’est pas tenu de soumettre un diﬀérend au règlement judiciaire s’il n’est
pas consentant » (voir le paragraphe 85 du présent avis consultatif, citant
Sahara occidental, avis consultatif, C.I.J. Recueil 1975, p. 25, par. 33).
Toutefois, la décision de rendre le présent avis consultatif vient contredire
cette déclaration. Il est diﬃcile d’imaginer un diﬀérend qui soit plus bila-
téral, par nature, qu’un conﬂit de souveraineté. Le Royaume-Uni a refusé,
fermement et constamment, de donner son consentement au règlement
judiciaire de ce diﬀérend bilatéral. Contrarié par cette absence de consen-
tement, Maurice a emprunté une autre voie en déposant la présente
demande, réalisant ainsi l’intention aﬃchée en 2004 par son ministre des
aﬀaires étrangères (voir le paragraphe 6 ci-dessus) lorsqu’il déclarait :
« nous utiliserons toutes les voies qui nous sont ouvertes aﬁn d’exercer
l’intégrité de nos droits souverains sur l’archipel de Chagos ». Rendre le
présent avis consultatif revient, par conséquent, à contourner l’absence de
consentement.
   22. La Cour aurait pu choisir d’exercer son pouvoir discrétionnaire en
donnant une réponse plus limitée à la demande (qu’elle aurait pu refor-
muler dans ce but). Le manque de consentement du Royaume-Uni au
règlement judiciaire du diﬀérend bilatéral n’aurait, par exemple, pas nui à
un avis se limitant aux questions de droit présentées dans la question a),
à savoir s’il existait, dans la période allant de 1965 à 1968, un droit des
peuples à disposer d’eux-mêmes en droit international coutumier ; et
quelles étaient la teneur de ce droit et les obligations qui en découlaient
pour les Etats coloniaux. L’Assemblée générale aurait pu bénéﬁcier de
cette réponse juridique sans que l’intégrité judiciaire de la Cour ne soit
compromise. Je regrette que la Cour n’ait pas choisi cette approche.

   23. La Charte des Nations Unies et le Statut de la Cour conﬁent à cette
dernière deux fonctions : régler les diﬀérends et répondre aux demandes
d’avis consultatif. Aﬁn de préserver l’intégrité de ces deux missions, il
convient de bien les distinguer. J’estime que le présent avis consultatif les
confond au contraire et donne l’impression que la procédure d’avis
consultatif peut être utilisée comme mécanisme de secours pour contour-
ner l’absence du consentement à la compétence dans les aﬀaires conten-
tieuses. Certains se réjouiront peut-être de ce développement, mais je
considère qu’il compromet l’intégrité de la fonction judiciaire de la Cour.
C’est pourquoi je ne m’associe pas à cet avis consultatif.

                                            (Signé) Joan E. Donoghue.




                                                                         175

